Thomas J. Kenan Attorney at Law tkenan32@gmail.com January 7, 2011 Mr. Brian Bhandari, Branch Chief Division of Corporation Finance Securities and Exchange Commission treet NE Washington, DC20549 ATTENTION TIA JENKINS Senior Assistant Chief Accountant Re: Sooner Holdings, Inc. Form 10-K for the fiscal year ended September 30, 2010 Filed December 23, 2010 File No. 000-18344 Dear Mr. Bhandari: With regard to your letter of December 29, 2010 relating to the above-referenced filing of Sooner Holdings, Inc., I am filing Amendment No. 1 to Form 10-K Annual Report 09-30-10 that responds to your comments and attach to this letter a marked copy of the amended annual report that highlights each amendment made.The following describes the specific responses made to your comments: Item 9A(T).Controls and Procedures, page 21 1.Please revise to provide the disclosures required by Items 308(a)(1), 308(a)(2) and 308(a)(4) of Regulation S-K. Response:The disclosures required by Items 308(a)(1), 308(a)(2) and 308(a)(4) of Regulation S-K are now included in Item 9A on page 21 and Exhibits 31.1, 31.2, 32.1 and 32.2. I enclose a written statement from the company acknowledging that: · the company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and 3121 Buffalo Speedway #2108, Houston, TX77098 832-460-7968║Fax 405-232-8384 Securities and Exchange Commission January 7, 2011 Page 2 · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact me regarding any questions concerning the above.If there are questions or matters that could be resolved more effectively by telephone, please call me at 832-460-7968 or 281-733-1884. Sincerely, /s/ Thomas J. Kenan Thomas J. Kenan Enclosure Copy: R.C. Cunningham II, President (w/enclosure) John Ogilbee, CPA (w/enclosure) Kevin Fosbenner, CPA (w/enclosure)
